Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 08/16/2022 for application number 17/158,245. Claims 2, 3, 9, 11, 12, 18, 22, 24, 28, and 30 have been amended. Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.761 V.1.0.0 (hereinafter “NPL1”) in view of 3GPP TS 36.331 V.16.1.1 (hereinafter “NPL2”), and further in view of Wiemann et al. (US 20210329444 A1; hereinafter “Wiemann”).

Regarding claim 1, NPL1 discloses a method of wireless communication of a user equipment (UE), comprising: 
transmitting, to a base station, UE capability information including indicating a set of UE capabilities when multiple universal subscriber identity modules (USIMs) are active at the UE (P. 82, Sec. 6.23.3.1 and  Fig. 6.23.3.1-1 MUSIM (Multiple USIM) Policy Setup: Step 1. If UE has MUSIM capability, it includes MUSIM capability in the Registration Request.); and 
operating based on a selected subset of UE capabilities when multiple USIMs are active at the UE (P. 82, Sec. 6.23.3.1 and  Fig. 6.23.3.1-1 MUSIM (Multiple USIM) Policy Setup: Step 3. Based on the UE capability and UE subscription, the AMF determines that the UE (i.e. USIM) is authorized to perform MUSIM communication; Step 7. The UE chooses the N3GPP access to establish or activate the PDU sessions according to the MUSIM specific UE Policy.). 
NPL1 further discloses transmitting by a UE an NAS service request to AMF triggered by a switching between USIMs, wherein the service request message includes release assistance information for MUSIM indicating a modified subset of UE capabilities when multiple universal subscriber identity modules (USIMs) are active at the UE (P. 27, Sec. 6.5.2: For the single receiver multi-USIM device, if USIM1 is registered in 3GPP system (e.g. PLMN 1), and decides to establish connection for USIM 2 in 3GPP system (e.g. PLMN 2), either for a short stay (e.g. responding a MT service paging) or possibly a long stay in PLMN 2, the UE(USIM1) informs the PLMN 1 that UE(USIM1) is leaving and PLMN 1 may suspend certain DL services for UE(USIM1); P. 28, Sec. 6.5.3.1.1 and Figure 6.5.3.1.1-1: NAS Leaving procedure in 5GS: Step 1: UE sends NAS Service request to AMF indicating the cause of release. The UE also optionally provides the release assistance info for MUSIM (MUSIM-RAI); switching between USIMs is an example of a modified subset of UE capability.). 
But NPL1 does not explicitly disclose (a) transmitting, to the base station, UE assistance information (UAI) including an information element (IE) indicating a modified subset of UE capabilities of the set of UE capabilities when multiple universal subscriber identity modules (USIMs) are active at the UE, and (b) transmitting, to a base station, UE capability information in response to a UE capability enquiry, the UE capability information including a set of UE capabilities.
However, in the same field of endeavor, NPL2 discloses transmitting UE assistance information (UAI) indicating a change in a subset of UE capabilities of the set of UE capabilities (P. 274, Sec. 5.6.10.2 Initiation: A UE capable of providing power preference indications (= a capability change information element) in RRC_CONNECTED may initiate the procedure in several cases including upon being configured to provide power preference indications and upon change of power preference… if the current power preference is different from the one indicated in the last transmission of the UEAssistanceInformation (UAI) message and timer T340 is not running: 3>start or restart timer T340 with the timer value set to the powerPrefIndicationTimer, if the UE does not prefer a configuration primarily optimised for power saving.; indicating a change of power preference of a UE is an example of indicating a change in a subset of UE capabilities of the set of UE capabilities, because power preference is one of the UE capabilities. Transmitting a UAI message with change in power preference is implied when the UE is configured to provide such information when the change occurs.). 
A skilled artisan would have been able to combine the above teachings from NPL1 and NPL2 to derive “transmitting, to the base station, UE assistance information (UAI) including an information element (IE) indicating a modified subset of UE capabilities of the set of UE capabilities when multiple universal subscriber identity modules (USIMs) are active at the UE” , because this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art considering that the “MUSIM release assistance information” sent by a UE in NPL1 is analogous to “UE assistance information” sent by UE in NPL2.
Furthermore, in the same field of endeavor, Wiemann discloses a method of wireless communication of a user equipment (UE), comprising: transmitting, to a base station, UE capability information in response to a UE capability enquiry, the UE capability information including a set of UE capabilities ([0110] and FIG. 8: At step 1, if the (R)AN has not already received the UE radio capabilities from the AMF, the (R)AN requests the UE to upload the UE radio capability information. At step 2, the UE provides the (R)AN with its UE radio capabilities by transmitting the RRC UE Capability Information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 based on the teachings from NPL2 and Wiemann, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to utilize the preferred UE capability for communication, minimize signaling overhead, and make efficient use of network resources.

Regarding claim 2, NPL1, NPL2, and Wiemann disclose the limitations of claim 1 as set forth, and NPL1 further discloses determining that multiple USIMs are active at the UE, wherein the UAI is transmitted upon determining that the multiple USIMs are active at the UE (P. 82, Sec. 6.23.3.1 and  Fig. 6.23.3.1-1 MUSIM (Multiple USIM) Policy Setup: Step 1. If UE has MUSIM capability, it includes MUSIM capability in the Registration Request.).

Regarding claim 3, NPL1, NPL2, and Wiemann disclose the limitations of claim 1 as set forth, and NPL1 further discloses determining that multiple USIMs are active at the UE, wherein the UAI is transmitted before determining that the multiple USIMs are active at the UE (P. 82, Sec. 6.23.3.1 and  Fig. 6.23.3.1-1 MUSIM (Multiple USIM) Policy Setup: Step 1. If UE has MUSIM capability, it includes MUSIM capability in the Registration Request.); P. 82, Sec. 6.23.3.1 and  Fig. 6.23.3.1-1 MUSIM (Multiple USIM) Policy Setup: Step 3. Based on the UE capability and UE subscription, the AMF determines that the UE (i.e. USIM) is authorized to perform MUSIM communication; Step 7. The UE chooses the N3GPP access to establish or activate the PDU sessions according to the MUSIM specific UE Policy.).  

Regarding claim 4, NPL1, NPL2, and Wiemann disclose the limitations of claim 1 as set forth, and NPL1 further discloses receiving, from the base station, alternative parameters for the subset of UE capabilities in response to the transmitted UAI (NPL1: P. 82, Sec. 6.23.3.1 and  Fig. 6.23.3.1-1 Step 6. After the UE Policy Association is established, the PCF generates the UE Policy taking to account the MUSIM indication…The policy is delivered to the UE).  

Regarding claim 5, NPL1, NPL2, and Wiemann disclose the limitations of claim 1 as set forth, and NPL1 further discloses receiving an acknowledgment from the base station in response to the transmitted UAI (P. 82, Sec. 6.23.3.1 and  Fig. 6.23.3.1-1 Step 4. AMF returns Registration Accept to UE (= acknowledgement)).  

Regarding claim 6, NPL1, NPL2, and Wiemann disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the modified subset of UE capabilities comprise reduced UE capabilities (P. 27, Sec 6.5.2 Functional Description: For the single receiver multi-USIM device, if USIM1 is registered in 3GPP system (e.g. PLMN 1), and decides to establish connection for USIM 2 in 3GPP system (e.g. PLMN 2), either for a short stay (e.g. responding a MT service paging) or possibly a long stay in PLMN 2, the UE(USIM1) informs the PLMN 1 that UE(USIM1) is leaving and PLMN 1 may suspend certain DL services for UE(USIM1); thus using only USIM1 or only USIM2 indicates reduced UE capabilities).   

Regarding claim 7, NPL1, NPL2, and Wiemann disclose the limitations of claim 1 as set forth, and NPL1 further discloses determining that one USIM is active; and transmitting, based on the determination that one USIM is active, information to the base station indicating for the base station to revert back to original UE capabilities for the subset of UE capabilities (P. 27, Sec 6.5.2 Functional Description: For the single receiver multi-USIM device, if USIM1 is registered in 3GPP system (e.g. PLMN 1), and decides to establish connection for USIM 2 in 3GPP system (e.g. PLMN 2), either for a short stay (e.g. responding a MT service paging) or possibly a long stay in PLMN 2, the UE(USIM1) informs the PLMN 1 that UE(USIM1) is leaving and PLMN 1 may suspend certain DL services for UE(USIM1).).  .  

Regarding claims 8 and 9, NPL1, NPL2, and Wiemann disclose the limitations of claim 1 as set forth, and NPL1 further discloses reverting back to original UE capabilities for the subset of UE capabilities based on an expiration of an expected time period, wherein the request for reverting is transmitted via Layer-1 (L1) or Layer-2 (L2) signaling (Sec. 6.5.3.1.1 and Figure 6.5.3.1.1-1 NAS Leaving procedure in 5GS: Step 1.UE sends NAS Service request to AMF indicating the cause of release. The UE also optionally provides the release assistance info for MUSIM (MUSIM-RAI), which includes the following: …The time period expected by the UE that will be away from this serving network…The UE may conclude the NAS procedure based on the indication from low layer (L1 or L2) when RRC connection release is released if no NAS response message is received.).
Furthermore, NPL2 discloses using a timer to indicate the duration for which a UE capability preference is to remain active (Sec. 5.6.10.2: if the current power preference is different from the one indicated in the last transmission of the UEAssistanceInformation message and timer T340 is not running: 3>start or restart timer T340 with the timer value set to the powerPrefIndicationTimer, if the UE does not prefer a configuration primarily optimised for power saving.),
wherein the capability change IE is transmitted through one of radio resource control (RRC) signaling or UE assistance information (UAI) (P. 277, Sec. 5.6.10.3 Actions related to transmission of UEAssistanceInformation message: submit the UEAssistanceInformation message via SRB1 embedded in NR RRC message ULInformationTransferIRAT.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL, NPL2, and Wiemann as applied to claim 1 based on these further teachings from NPL1 and NPL2, to derive “reverting back to original UE capabilities for the subset of UE capabilities based on an expiration of a timer, wherein the timer starts if the UE operates based on the modified subset of UE capabilities; and transmitting a request to extend the timer or a request to terminate the timer prior to the expiration of the timer, based at least on multiple USIMs active at the UE, wherein the request is transmitted via Layer-1 (L1) or Layer-2 (L2) signaling”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by using a timer in order to make efficient use of network resources.

Claims 10-18 are rejected on the same grounds set forth in the rejection of claims 1-9, respectively. Claims 10-18 recite similar features as in claims 1-9, respectively, from the perspective of an apparatus for a UE. Wiemann further discloses an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to perform similar functions ([0258], and Fig. 16: wireless device 1600;  [0265] and Fig. 17: processing circuitry 360, memory 390-1.).


Claims 19-20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wiemann in view of NPL2.

Regarding claim 19, Wiemann discloses a method of wireless communication of a user equipment (UE), comprising: 
transmitting, to a base station, UE capability information in response to a UE capability enquiry, the UE capability information including a set of UE capabilities ([0110] and FIG. 8: At step 1, if the (R)AN has not already received the UE radio capabilities from the AMF, the (R)AN requests the UE to upload the UE radio capability information. At step 2, the UE provides the (R)AN with its UE radio capabilities by transmitting the RRC UE Capability Information.).
But Wiemann does not disclose “transmitting a capability change information element (IE) indicating a subset of UE capabilities of the set of UE capabilities to change”.
However, in the same field of endeavor, NPL2 discloses transmitting information indicating a subset of UE capabilities of the set of UE capabilities to change (P. 274, Sec. 5.6.10.2 Initiation: A UE capable of providing power preference indications (= a capability change information element) in RRC_CONNECTED may initiate the procedure in several cases including upon being configured to provide power preference indications and upon change of power preference; indicating a change of power preference of a UE is an example of indicating a change in a subset of UE capabilities of the set of UE capabilities, because power preference is one of the UE capabilities; transmitting a change in power preference is implied when the UE is configured to provide such information when the change occurs.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wiemann, based on the above teaching from NPL2, to derive the limitations of claim 19, because a change in power preference is an example of change in UE capability, and using an information element to indicate such change by a UE is a design implementation choice that can be easily selected by a person of ordinary skill in the art. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by providing only the UE capability information that is relevant to the serving gNB in order to utilize the preferred UE capability for communication, minimize signaling overhead, and make efficient use of network resources.

Regarding claim 20, Wiemann and NPL2 disclose the limitations of claim 19 as set forth, and NPL2 further discloses wherein the capability change IE is transmitted through one of radio resource control (RRC) signaling or UE assistance information (UAI) (P. 277, Sec. 5.6.10.3 Actions related to transmission of UEAssistanceInformation message: submit the UEAssistanceInformation message via SRB1 embedded in NR RRC message ULInformationTransferIRAT.).  

Claims 25-26 are rejected on the same grounds set forth in the rejection of claims 19-20, respectively. Claims 25-26 recite similar features as in claims 19-20, respectively, from the perspective of an apparatus for a UE. Wiemann further discloses an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to perform similar functions ([0258], and Fig. 16: wireless device 1600;  [0265] and Fig. 17: processing circuitry 360, memory 390-1.).

 Claims 21-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wiemann in view of NPL2, and further in view of NPL1.

Regarding claim 21, Wiemann and NPL2 disclose the limitations of claim 19 as set forth. But Wiemann and NPL2 do not disclose determining that multiple universal subscriber identity modules (USIMs) are active, wherein the capability change IE is transmitted in response to determining that multiple USIMs are active.
However, in the same field of endeavor, NPL1 discloses transmitting by a UE an NAS service request to AMF triggered by a switching between USIMs, wherein the service request message includes release assistance information for MUSIM indicating a modified subset of UE capabilities when multiple universal subscriber identity modules (USIMs) are active at the UE (P. 27, Sec. 6.5.2: For the single receiver multi-USIM device, if USIM1 is registered in 3GPP system (e.g. PLMN 1), and decides to establish connection for USIM 2 in 3GPP system (e.g. PLMN 2), either for a short stay (e.g. responding a MT service paging) or possibly a long stay in PLMN 2, the UE(USIM1) informs the PLMN 1 that UE(USIM1) is leaving and PLMN 1 may suspend certain DL services for UE(USIM1); P. 28, Sec. 6.5.3.1.1 and Figure 6.5.3.1.1-1: NAS Leaving procedure in 5GS: Step 1: UE sends NAS Service request to AMF indicating the cause of release. The UE also optionally provides the release assistance info for MUSIM (MUSIM-RAI); switching between USIMs is an example of a modified subset of UE capability.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wiemann and NPL2 as applied to claim 19, based on the above teaching from NPL1, to derive “determining that multiple universal subscriber identity modules (USIMs) are active, wherein the capability change IE is transmitted in response to determining that multiple USIMs are active”, because this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL1, considering that the MUSIM release assistance information sent by a UE is analogous to UE assistance information. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by providing the UE capability information that is relevant to the serving gNB when multiple USIMs are active in order to utilize the preferred UE capability for communication, minimize signaling overhead, and make efficient use of network resources.

Regarding claim 22, Wiemann and NPL2 disclose the limitations of claim 19 as set forth. But Wiemann and NPL2 do not disclose operating based on the changed subset of UE capabilities when multiple USIMs are active at the UE; determining subsequently that one USIM is active; and transmitting, based on the determination that one USIM is active, information to the base station indicating for the base station to revert back to original UE capabilities for the subset of UE capabilities.
However, in the same field of endeavor, NPL1 discloses operating based on the changed subset of UE capabilities when multiple USIMs are active at the UE; determining subsequently that one USIM is active; and transmitting, based on the determination that one USIM is active, information to the base station indicating for the base station to revert back to original UE capabilities for the subset of UE capabilities (P. 27, Sec 6.5.2 Functional Description: For the single receiver multi-USIM device, if USIM1 is registered in 3GPP system (e.g. PLMN 1), and decides to establish connection for USIM 2 in 3GPP system (e.g. PLMN 2), either for a short stay (e.g. responding a MT service paging) or possibly a long stay in PLMN 2, the UE(USIM1) informs the PLMN 1 that UE(USIM1) is leaving and PLMN 1 may suspend certain DL services for UE(USIM1).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wiemann and NPL2 as applied to claim 19, based on the above teaching from NPL1, to derive the limitations of claim 22, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by communicating a change in UE capability information to the network that is relevant to a certain gNB in order to continue communication with the network.

Regarding claims 23 and 24, Wiemann and NPL2 disclose the limitations of claim 19 as set forth, and NPL2 further discloses the use of a timer to indicate the duration for which a UE capability preference is to remain active (P. 274, Sec. 5.6.10.2: if the current power preference is different from the one indicated in the last transmission of the UEAssistanceInformation message and timer T340 is not running: 3>start or restart timer T340 with the timer value set to the powerPrefIndicationTimer, if the UE does not prefer a configuration primarily optimised for power saving.).
But Wiemann and NPL2 do not explicitly disclose operating based on the changed subset of UE capabilities when multiple USIMs are active at the UE; and reverting back to original UE capabilities for the subset of UE capabilities based on expiration of a timer; and transmitting a request to extend the timer or a request to terminate the timer prior to the expiration of the timer, based at least on multiple USIMs active at the UE, wherein the request is transmitted via Layer-1 (L1) or Layer-2 (L2) signaling, wherein the timer starts if the UE operates based on the changed subset of UE capabilities.  
However, in the same field of endeavor, NPL1 discloses operating based on the changed subset of UE capabilities when multiple USIMs are active at the UE; and reverting back to original UE capabilities for the subset of UE capabilities based on expiration of an expected time period, wherein the request is transmitted via Layer-1 (L1) or Layer-2 (L2) signaling (Sec. 6.5.3.1.1 and Figure 6.5.3.1.1-1 NAS Leaving procedure in 5GS: Step 1.UE sends NAS Service request to AMF indicating the cause of release. The UE also optionally provides the release assistance info for MUSIM (MUSIM-RAI), which includes the following: …The time period expected by the UE that will be away from this serving network…The UE may conclude the NAS procedure based on the indication from low layer (L1 or L2) when RRC connection release is released if no NAS response message is received.).  
A skilled artisan would have been able to combine the teachings of NPL1 and NPL2 to derive reverting back to original UE capabilities for the subset of UE capabilities based on an expiration of a timer, wherein the timer starts if the UE operates based on the modified subset of UE capabilities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wiemann and NPL2 as applied to claim 19, based on the above teaching from NPL1, to derive the limitations of claims 23-24, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by communicating a change in UE capability information to the network that is relevant to a certain gNB in order to continue communication with the network.

Claims 27-30 are rejected on the same grounds set forth in the rejection of claims 21-24, respectively. Claims 27-30 recite similar features as in claims 21-24, respectively, from the perspective of an apparatus for a UE. Wiemann further discloses an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to perform similar functions ([0258], and Fig. 16: wireless device 1600;  [0265] and Fig. 17: processing circuitry 360, memory 390-1.).

Response to Arguments
Applicant's arguments have been considered but they are not persuasive or moot because the arguments do not apply to the combination of citations and references being used in the current rejection.

Regarding claim 1, the applicant argues (remarks p. 10), “Wiemann discloses that a UE may transmit UE capability information that is not exhaustive, such that the UE may receive a capability enquiry only for information relevant to a certain base station and response only that capability information. (See Wiemann: paragraph [0114]). Wiemann does not disclose or suggest "transmitting, to the base station, UE assistance information (UAI) including an information element (IE) indicating a modified subset of UE capabilities of the set of UE capabilities when multiple universal subscriber identity modules (USIMs) are active at the UE," as recited in claim 1.”.
The examiner respectfully disagrees. Wiemann is only relied on the teaching of the limitation, “transmitting, to a base station, UE capability information in response to a UE capability enquiry, the UE capability information including a set of UE capabilities”, This limitation says nothing about “exhaustive capability information”, or about “when multiple universal subscriber identity modules (USIMs) are active at the UE”.

Regarding claim 19, the applicant argues (remarks p. 11), “NPL2's teaching that a UE being configured to provide power preference indications is not "transmitting a capability change information element (IE) indicating a subset of UE capabilities of the set of UE capabilities to change," as recited in claim 19”.
The examiner respectfully disagrees. As described in the office action, NPL2 discloses that “A UE capable of providing power preference indications in RRC_CONNECTED may initiate the procedure in several cases including upon being configured to provide power preference indications and upon change of power preference”. Indicating a change of power preference of a UE is an example of indicating a change in a subset of UE capabilities of the set of UE capabilities, because power preference is one of the UE capabilities. Transmitting a change in power preference is implied when the UE is configured to provide such information when the change occurs. Using an information element to indicate such change by a UE is a design implementation choice that can be easily selected by a person of ordinary skill in the art.

The same reasoning applies to claims 10 and 25 mutatis mutandis. Claims 1, 10, 19, and 25  are rejected accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Guo et al. (US 20200374833 A1) – UE with multiple USIM operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471